DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
Claim Objections
Claim 7 is objected to because of the following informalities:  line 3 should be amended to -providing [[a]] the camshaft adjusting system having two camshaft adjusters-.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 2 should be amended to -store is configured to receive the electrical energy from the second camshaft adjuster-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19:
The claim is unclear because of the limitation “a second electric motor” in lines 2-3. The limitation is unclear because an electric motor is already associated with the second camshaft adjuster in claim 14 (on which this claim depends) line 4 and it’s unclear if these are the same electric motor or different motors. For the sake of examination, the office has assumed they are the same motor.
Claims 19-20 are rejected due to their dependence on claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10, 12, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2013/0145832 to Fedewa in view of European patent document EP 2360358 to Stoltz-Douchet et al. (Stoltz) and US patent application publication number 2007/0017464 to Pflug et al. (Pflug).
Regarding claim 1:
Fedewa discloses:
A camshaft adjusting system (figure 1), comprising: 
a first electromechanical camshaft adjuster (64) configured to adjust a timing (¶0032) of an intake camshaft (36), and 
a second electromechanical camshaft adjuster (94) having an electric motor (95) configured to: i) adjust a timing (¶0038) of an exhaust camshaft (electric motor 95 is used to harmonic gear drive unit which is attached or part of camshaft adjuster 94; ¶0038-0039).
Fedewa fails to disclose:
An electric motor configured to: ii) operate as a generator so as to supply energy to one of the first or second electromechanical camshaft adjusters.

Stoltz teaches:
A camshaft adjuster (figure 2, element 10) for a camshaft (22). The camshaft adjuster further includes an electric motor (14) that is connected to a harmonic drive (12). Further, the reference teaches that the electric motor can be operated as a generator in order to recover and prevent energy loss from the system (¶0008).

Pflug teaches:
	A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).

Regarding the “An electric motor configured to: ii) operate as a generator” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to operate the electric motor (95) in Fedewa as a generator during certain modes of operation including when braking torque is applied by the electric motor (¶0034) as taught by Stoltz for the purpose of conserving or recovering electric energy that would otherwise be lost (Stoltz, ¶0008).
Regarding the “supply energy to one of the first or second electromechanical camshaft adjusters” limitation:
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include attaching the first and second electromechanical camshaft adjusters (64 and 94 and the electric motors 65 and 95) to the energy store/engine battery as taught by Pflug for the purpose supplying energy to the electric motors (Pflug, ¶0004).Further, it is well known in the art that the electrical energy for the first or second electromechanical camshaft adjusters would come from the battery system of the vehicle in Fedewa since electrical energy for a vehicle is typically supplied form the battery of the vehicle.
Regarding claim 2:
Fedewa discloses:
The camshaft adjusting system of claim 1, wherein each of the first and second electromechanical camshaft adjusters comprises: 
an actuating transmission (harmonic drive, ¶0032 and ¶0038, 64 and 94). 

Regarding claim 3:
Fedewa discloses:
The camshaft adjusting system claim 2, wherein the actuating transmission is a harmonic gearbox (64 and 94; harmonic drive, ¶0032 and ¶0038).

Regarding claim 6:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Fedewa and Pflug:
The camshaft adjusting system of claim 1, further comprising an energy store (taught by Pflug which included connecting electric motors of camshafts to a battery of a car (Pflug, ¶0004) and would be obvious to one of ordinary skill in the art, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21) configured to receive the supplied energy from the generator (see the generator/motor 95 of Fedewa that is further attached to the battery of the vehicle and would be operated in a generator mode as taught by Stoltz) and deliver the supplied energy to one of the first or second electromechanical adjusters (obvious to one of ordinary skill in the art, that energy from the battery of the vehicle would be supplied to the camshaft adjusters 64/65 and 94/95 from source via the ECM 21 via electrical connections between the components).  

Regarding claim 7:
Fedewa discloses:
A method for operating a camshaft adjusting system (figure 1) of an internal combustion engine (¶0002), the method comprising:
providing a camshaft adjusting system (as shown in figure 1) having two camshaft adjusters (64 and 94), each camshaft adjuster having an electric motor (65 and 95) configured to adjust a timing (¶0032 and ¶0038) of a corresponding camshaft (36 and 68) of each of the two camshaft adjusters, 
using the stored energy of an electric store (obvious to one of ordinary skill in the art, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21) for actuating a remaining one of the two camshaft adjusters (see figure 1 where electrical energy from the battery is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21; ¶0046).

Fedewa fails to disclose:
Generating energy by operating the electric motor of one of the two camshaft adjuster as a generator in a first operating phase, and
storing the energy generated during the first operating phase.

Stoltz teaches:
A camshaft adjuster (figure 2, element 10) for a camshaft (22). The camshaft adjuster further includes an electric motor (14) that is connected to a harmonic drive (12). Further, the reference teaches that the electric motor can be operated as a generator in order to recover and prevent energy loss from the system (¶0008).

Pflug teaches:
	A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).

Regarding the “Generating energy by operating the electric motor of one of the two camshaft adjuster as a generator in a first operating phase, and” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to operate the electric motor (95) in Fedewa as a generator during certain modes of operation/first operating phase including when braking torque is applied by the electric motor (¶0034) as taught by Stoltz for the purpose of conserving or recovering energy that would otherwise be lost (Stoltz, ¶0008).

Regarding the “storing the energy generated during the first operating phase” limitation:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include attaching the first and second electromechanical camshaft adjusters (64 and 94 and the electric motors 65 and 95) to the energy store/engine battery as taught by Pflug for the purpose supplying energy to the electric motors (Pflug, ¶0004). This would add the step of storing energy from the electric motors/generators of both of the two camshaft adjusters and then further storing the energy (in the vehicles battery to power the vehicle including the camshaft adjusters in Fedewa as taught by Pflug ¶0004).

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Fedewa, Stoltz and Pflug:
The method of claim 7, wherein the stored energy (see the teaching of Pflug for connecting the intake and exhaust camshaft adjusters in Fedewa to the energy store/vehicle battery) is used for adjusting an intake camshaft (camshaft 36 attached to camshaft adjuster 64)(see Fedewa which teaches using energy from the energy store to power/adjuster (see the ECM 21 connected to 65) the intake camshaft adjuster 64/65).  

Regarding claim 12:
Fedewa discloses:
The method of claim 7, wherein the one of the two camshaft adjusters (94) is configured to adjust an exhaust camshaft (68). 

Regarding claim 14:
Fedewa discloses:
A camshaft adjusting system (figure 1) for an internal combustion engine (¶0002), the camshaft adjusting system comprising: 
a first camshaft adjuster (64) configured to adjust a timing (¶0032) of a first camshaft (36), and 
a second camshaft adjuster (94) having an electric motor (95) configured to: i) adjust a second camshaft (¶0038).

Fedewa fails to disclose:
A second camshaft adjuster ii) operate as a generator so as to supply electrical energy to one of the first or second camshaft adjuster.

Stoltz teaches:
A camshaft adjuster (figure 2, element 10) for a camshaft (22). The camshaft adjuster further includes an electric motor (14) that is connected to a harmonic drive (12). Further, the reference teaches that the electric motor can be operated as a generator in order to recover and prevent energy loss from the system (¶0008).

Pflug teaches:
A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).

Regarding the “A second camshaft adjuster ii) operate as a generator” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to operate the electric motor (95) in Fedewa as a generator during certain modes of operation including when braking torque is applied by the electric motor (¶0034) as taught by Stoltz for the purpose of conserving or recovering electric energy that would otherwise be lost (Stoltz, ¶0008).
Regarding the “supply electrical energy to one of the first or second camshaft adjuster” limitation:
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include attaching the first and second electromechanical camshaft adjusters (64 and 94 and the electric motors 65 and 95) to the energy store/engine battery as taught by Pflug for the purpose supplying energy to the electric motors (Pflug, ¶0004).Further, it is well known in the art that the electrical energy for the first or second electromechanical camshaft adjusters would come from the battery system of the vehicle in Fedewa since electrical energy for a vehicle is typically supplied form the battery of the vehicle.

Regarding claim 15:
Fedewa discloses:
The camshaft adjusting system of claim 14, wherein the first camshaft adjuster includes a first actuating transmission (64, harmonic drive, ¶0032) and the second camshaft adjuster includes a second actuating transmission (94, harmonic drive, ¶0038).  

Regarding claim 22:
Fedewa discloses:
The camshaft adjusting system of claim 1, wherein the electric motor (95) is configured to adjust the timing (¶0038) of the exhaust camshaft (68) via an actuating transmission (“harmonic gear drive unit”, ¶0038).  

 
Claims 4, 5, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedewa, Stoltz and Pflug as applied to claims 1, 2, 9, 12, 15 above as evidenced by US patent application publication number 2005/0061278 to Schafer et al. (Schafer).
Regarding claim 4:
Fedewa, Stoltz and Pflug fail to explicitly disclose:
The camshaft adjusting system of claim 2, wherein the actuating transmission of the first electromechanical camshaft adjuster is configured as a positive gearbox.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first electromechanical camshaft adjuster of the Fedewa, Stoltz and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 5:
Fedewa, Stoltz and Pflug fail to disclose:
The camshaft adjusting system of claim 4, wherein the actuating transmission of the second electromechanical camshaft adjuster is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the second electromechanical camshaft adjuster of the Fedewa, Stoltz and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 11:
Fedewa, Stoltz and Pflug fail to disclose:
The method of claim 9, wherein a first actuating transmission of the remaining one of the two camshaft adjusters is configured as a positive gearbox, and a second actuating transmission of a the one of the two camshaft adjusters is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first electromechanical camshaft adjuster can be actuated in the positive direction and the actuating transmission of the second electromechanical camshaft adjuster can be actuated in the negative direction of the Fedewa, Stoltz and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 13:
Fedewa, Stoltz and Pflug fail to disclose:
The method of claim 12, wherein an actuating transmission of the one of the two camshaft adjusters is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the exhaust camshaft adjuster can be actuated in the negative direction of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 16:
Fedewa, Stoltz and Pflug fail to disclose:
The camshaft adjusting system of claim 15, wherein the first actuating transmission is configured as a positive gearbox, and the second actuating transmission is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first harmonic gearbox can be actuated in the positive direction and the second harmonic gearbox can be actuated in the negative direction of the Fedewa, Stoltz and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 17:
Fedewa discloses:
The camshaft adjusting system of claim 16, further comprising a controller (ECM, 21) electrically connected to (see figure 1) both the first camshaft adjuster (64/65) and the second camshaft adjuster (94/95), the controller including an energy store (obvious, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64 and 94 from source via the ECM 21) and a power electronics unit (ECM, 21).  

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 above by Fedewa, Stoltz and Pflug:
The camshaft adjusting system of claim 17, wherein the energy store (modification by Pflug and obvious as indicated in the claim 14 rejection above) is configured to receive the electrical energy from the second camshaft adjuster (see the generator incorporated from Pflug into the second camshaft adjuster of Fedewa that delivers electrical energy to the energy store) and deliver at least a portion of the electrical energy to at least one of the first camshaft adjuster or the second camshaft adjuster (Fedewa teaches using electrical from the energy store to actuate the first and second camshaft adjuster).  

Regarding claim 19:
Fedewa discloses:
The camshaft adjusting system of claim 18, wherein the first camshaft adjuster (64/65) includes a first electric motor (65), and the second camshaft adjuster (94/95) includes a second electric motor (95), and the first and second electric motors are electrically connected (see figure 1 which shows the ECM connected to 64/65 and 94/95) to the controller (ECM 21).  

Regarding claim 20:
Fedewa discloses:
The camshaft adjusting system of claim 19, wherein the first camshaft adjuster (64/65) is mechanically (under the broadest reasonable interpretation, the camshaft adjusters 64/65 and 94/95 are mechanically/structurally coupled via engine 10 or cylinder head shown figure 2) coupled to the second camshaft adjuster (94/95). 


Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 8/30/2022, with respect to the rejection(s) of claim(s) 1-8, 11-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fedewa, Stoltz and Pflug.

Regarding the claim objections:
The applicants amendments to the claims have addressed the previous claim objections. For this reason, the previous claim objections are withdrawn. However, a new set of objections have been made based on the amendments to the claims.

Regarding the 35 USC 112(b) rejections:
The applicants amendments to the claims have addressed the previous rejection and for this reason they have been withdrawn. However, the rejection was improper since there was antecedent basis for this term and the examiner has indicated in the claim objection above that the limitation should be returned to its previous form as indicated in the claim objection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746